Citation Nr: 0515420	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder with panic attacks and generalized anxiety.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an initial rating in excess of 30 percent 
for degenerative changes of the cervical spine with narrowing 
of the C5-6 disk space and with both anterior and posterior 
spurring and reversal of the cervical lordosis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1985 until April 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.

The issue of entitlement to an initial evaluation in excess 
of 30 percent for degenerative changes of the cervical spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence to show that 
the veteran's major depressive disorder with panic attacks 
and generalized anxiety preexisted service.

2.  The competent evidence fails to demonstrate that the 
veteran's currently diagnosed major depressive disorder with 
panic attacks and generalized anxiety is causally related to 
active service.

3.  There is no clear and unmistakable evidence to show that 
the veteran's hypertension preexisted service.

4.  The competent evidence fails to show that the veteran's 
currently diagnosed hypertension is causally related to 
active service.

5.  There is no clear and unmistakable evidence to show that 
the veteran's sinusitis preexisted service.

6.  The competent evidence fails to demonstrate current 
chronic sinusitis.


CONCLUSIONS OF LAW

1.  Major depressive disorder with panic attacks and 
generalized anxiety was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2004).

3.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in July 2001 and June 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate her claims.  Such correspondence also apprised 
her as to which information and evidence, if any, that she is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  She was also advised 
to send any evidence in her possession, pertinent to the 
appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, complete VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim.  Thus, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of her case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  

Further regarding the duty to assist, a September 2001 VA 
examination referenced psychiatric inpatient care at Truckee 
Meadows Hospital in Reno, Nevada in 1988.  It was noted that 
such records were not available.  However, by letter in 
January 2002, the RO requested that the veteran sign a 
release enabling them to obtain such documents.  The veteran 
did not respond to such request, even after receiving 
additional notice as to the types of evidence necessary to 
substantiate her claim.  In this vein, the Board wishes to 
emphasize that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street."  Wamhoff  
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and cardiovascular-renal disease, to include 
hypertension, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Presumption of soundness

In determining entitlement to service connection, a veteran 
is afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  This presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See 38 U.S.C.A. 
§ 1111.  For a preexisting injury or disease to have been 
aggravated by active military, naval or air service, there 
must be an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Evidence of an asymptomatic condition at entry into service, 
with an exacerbation of symptoms during service, does not 
necessarily constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in- 
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).  

I.  Service connection- major depressive disorder with panic 
attacks and generalized anxiety disorder

Factual background

The veteran's enlistment examination in April 1985 showed no 
psychiatric abnormalities.  She denied depression/excessive 
worry and nervous trouble of any sort in a report of medical 
history completed at that time. 

In August 1988, an in-service treatment report notes a 
diagnosis of anxiety reaction.  Around that time, the veteran 
took 14 days of emergency leave to attend to family problems.

The service medical records next show that the veteran was 
admitted to the Naval Hospital in Oakland, California, with 
an admitting diagnosis of major depression in December 1988.  
She remained hospitalized for six days.  During treatment, 
she explained that she was under considerable emotional 
distress due to her parent's marital discord, which included 
violence between her father and her mother's boyfriend.  She 
also reported a history of heavy alcohol use since age 16.  

Upon discharge in December 1988, the diagnoses were episodic 
alcohol abuse, adjustment disorders and mixed personality 
traits.  She returned to full duty following discharge.  

The service medical records reveal no further complaints of, 
or treatment for, emotional or psychiatric disorders.   In a 
report of medical history dated in March 1989, the veteran 
indicated depression and excessive worry, but her separation 
physical at that time was normal.  

Following active duty, private medical records dated in 
November 1996 show an assessment of major depression, anxious 
type.  The veteran was prescribed serezone for such 
condition.

In November 1997, the veteran enlisted in the Naval reserve.  
Physical examination at that time was normal.  The veteran 
denied any psychiatric problems in an accompanying report of 
medical history.  

A record dated in November 1998 from the Wichita Clinic 
contained a diagnosis of depression with a component of 
anxiety.

A report of medical history dated in May 2000, completed in 
association with the veteran's Naval Reserve service, showed 
no psychiatric complaints.

VA outpatient treatment reports dated in 2001 show complaints 
of depression.  In a March 2001 report, the veteran stated 
that she has felt depressed for 20 years.  She reported an 
attempted suicide in 2000, when she tried to shoot herself.  
A June 2001 VA clinical record details another suicide 
attempt at age 17.  

The veteran was examined by VA in September 2001.  She noted 
two past hospitalizations for depression, occurring in 1987 
or 1988.  She stated that she has been on antidepressants 
since 1989.  Her depressive symptoms were said to be 
constant.  However, due to over endorsement of symptoms, it 
was believed that additional psychiatric testing was 
necessary prior to the rendering of a diagnosis.  Such 
additional examination was performed in October 2001.  At 
that time, the veteran reported a history of childhood sexual 
trauma by a paternal relative.  Following evaluation, she was 
diagnosed with major depressive disorder, chronic, with panic 
attacks.  Other Axis I impressions included alcohol 
dependence, obsessive compulsive disorder, generalized 
anxiety disorder, rule out post-traumatic stress syndrome, 
and rule out panic disorder with agoraphobia.  An Axis II 
diagnosis of cluster B/C personality traits 
(borderline/dependent) were also noted.  The examiner did not 
address the question of etiology.  

A December 2001 VA outpatient treatment record shows that the 
veteran was feeling suicidal.  

The veteran was again examined by VA in May 2002.  
Historically, the veteran stated that she was first diagnosed 
with depression in 1988.  In her social history, she 
described family discord and also noted that she was raped 
following high school.  Following objective examination, she 
was diagnosed with major depression, recurrent, alcohol 
abuse, episodic and post-traumatic stress disorder due to 
childhood experiences and rape.  An Axis II diagnosis of 
personality disorder was also noted.  The VA examiner then 
opined that the veteran's present diagnosis of major 
depressive disorder was not related to the psychiatric 
admission during the veteran's military service.  The 
examiner noted that he was challenged in reaching his 
conclusion, due to discrepancies in the veteran's reported 
history with regard to her employability and her sexual 
abuse.  As to the latter, it was noted that the veteran had 
denied any abuse when initially hospitalized in October 1988.  
Then, upon examination in October 2001, she reported 
childhood abuse by a relative.  However, at the present time 
she claimed only one incident of sexual abuse, a rape 
following high school.  

The VA examiner in May 2002 also found discrepancies in the 
veteran's report as to her suicide attempts.  For example, 
she denied any past suicide attempts at her September 2001 VA 
examination.  At the present time she also denied prior 
suicide attempts.  However, in a March 2001 VA outpatient 
record, she stated that she attempted suicide at age 17 by 
ramming her car into a bridge.

After describing the above discrepancies, the VA examiner 
noted that the veteran was able to describe with clarity 
several past events, often providing the month and day.  
Therefore, he did not find that such discrepancies were due 
to memory deficit.  Rather, he speculated that her Axis II 
borderline personality may have contributed to an 
exaggeration of facts.  

In June 2003, the veteran's claims folder was reviewed by 
another VA examiner for the purpose of providing an 
etiological opinion.  He commented that there was no 
documentation of major depressive disorder, obsessive 
compulsive disorder or panic disorder in the veteran's 
records.  She had received medication for adjustment disorder 
with mixed mood for less than one week.  The examiner then 
opined that the diagnosis most consistent with the veteran's 
in-service treatment and her three post-service VA 
examinations is personality disorder, with an emphasis on 
borderline personality disorder.  He stated that such 
disorder probably originated during the veteran's childhood 
or adolescent years.  Such symptoms may have been exacerbated 
by the stress of the conflict between her parents that 
occurred while the veteran was in the military.  However, the 
disorder was not directly related to her active duty.  The 
examiner concluded by noting that the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV) criterion for 
borderline personality disorder includes depressive symptoms 
or dysphoric mood, as well as anxiety and panic.  

Additional treatment records throughout 2003 show continued 
psychiatric care.

Analysis

The veteran is claiming entitlement to service connection for 
major depressive disorder with panic attacks and generalized 
anxiety disorder.  As the evidence of record indicates some 
psychiatric problems prior to service, the Board must 
initially determine whether the presumption of soundness 
remains in operation here.  

Again, a veteran is afforded a presumption of sound condition 
upon entry into service, except for any defects noted at the 
time of examination for entry into service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  Here, the veteran's enlistment 
examination in April 1985 was normal.  Thus, the presumption 
applies.  However, it may be rebutted where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service.    

Here, the record contains a March 2001 VA outpatient record 
in which the veteran described a suicide attempt at age 17, 
prior to service.  That report also notes a history of 
depression dating back 20 years, before she enlisted in the 
military.  However, as there is some inconsistency in the 
veteran's reported history, and as the claims file lacks 
evidence of psychiatric treatment before service, clear and 
unmistakable evidence of a preexisting disability is not 
found here.  Instead, the presumption of sound condition 
remains in force.  

Having established that the veteran was in sound condition 
upon entry to service, her claim may now be evaluated.  As 
previously stated, a successful service connection claim will 
contain the following three elements: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record, including 
multiple VA examinations, indicates an Axis I diagnosis of 
major depressive disorder.  Thus, a current disability is 
established and the first element of a service connection 
claim is satisfied.  However, as will be explained below, the 
remaining elements of a service connection claim have not 
been met.  

It is undisputed that the veteran received psychiatric 
inpatient care during active service in December 1988.  While 
the admitting diagnosis was major depression, after six days 
of treatment and observation, the discharge diagnosis was 
revised to reflect impressions of episodic alcohol abuse, 
adjustment disorders and mixed personality traits.  There was 
no evidence of endogenous depression at that time.  Following 
discharge from the hospital, the veteran returned to full 
duty and there is no further record of any psychiatric 
complaints or treatment in service.  Indeed, objective 
findings upon separation in March 1989 were normal.  
Additionally, the evidence does not reveal complaints or 
treatment for major depression proximate to discharge.  To 
the contrary, the record does not demonstrate a diagnosis of 
major depression until November 1996, about 6 years after 
separation.  Thus, the claims folder contains no evidence of 
any chronic residuals stemming from the December 1988 
hospitalization.  Rather, such symptoms appear to have 
resolved in service.  

Based on the above, the evidence fails to support the 
veteran's contention that her major depressive disorder was 
incurred in service.  As such, it follows that there can be 
no competent evidence positing an etiological relationship 
between the current disability and active duty.  In fact, the 
claims folder contains a June 2003 VA examiner's opinion 
finding that no such relationship exists.  That examiner 
explained that the diagnosis most consistent with the 
veteran's in-service treatment was that of a personality 
disorder, with an emphasis on borderline personality 
disorder.  Moreover, while current Axis II diagnoses are in 
effect for such personality disorder, service connection is 
not possible.  Indeed, congenital or developmental defects, 
refractive error of the eyes, and personality disorders, as 
such, are not diseases within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c).

In conclusion, the evidence fails to establish that major 
depressive disorder with panic attacks and generalized 
anxiety disorder was incurred during active duty.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Service connection- hypertension

Factual background

The veteran's enlistment examination in April 1985 showed no 
cardiovascular abnormalities.  At that time, her blood 
pressure was 118/80 seated.  She denied high/low blood 
pressure in a report of medical history completed at that 
time. 

During service, the veteran's systolic blood pressure was 140 
in an August 1988 treatment report.  On all other occasions 
lower readings are reflected.  Additionally, the veteran's 
diastolic pressure was 90 or higher in November 1985, August 
1988.  Several other readings were lower, however.  There is 
no indication of any treatment for hypertension. There are 
also no diagnoses of such, though an April 1988 record notes 
a questionable history of hypertension in the past.  

The veteran's March 1989 separation examination was normal, 
with a blood pressure reading of 118/62 seated.  No 
complaints were raised in the accompanying report of medical 
history.  

Following active duty, a private treatment report dated in 
October 1996 shows a blood pressure reading of 140/60.  
Additional records dated in 1996 and 1997 consistently show 
systolic pressure to be less than 140 and diastolic pressure 
to be less than 90.  

In November 1997, the veteran enlisted with the Naval 
Reserve.  Her enlistment examination was normal, with a blood 
pressure reading of 116/80, seated.  The veteran denied 
high/low blood pressure in a report of medical history 
completed at that time.  

In a November 1998 private treatment report, the veteran 
complained of an increase in blood pressure.  Her blood 
pressure at that time was 130/90.  A diagnosis of 
hypertension was not rendered.

A report of medical history dated in May 2000, completed in 
association with the veteran's Naval Reserve service, showed 
no blood pressure complaints.

The veteran was examined by VA in August 2002.  She reported 
a history of high blood pressure dating back to 1988.  She 
believes that medication was started in 1999, after an 
episode in which her employers called for an ambulance for 
the veteran to receive a cardiac evaluation.  She stated that 
she took lisinopril 40 mg. one-half tablet by mouth daily.  

Objectively, the veteran had a blood pressure reading of 
136/92 seated and 142/92 standing.  It was noted that an 
earlier July 2002 report showed a reading of 148/30.  Her 
heart was regular in rate and rhythm.  S1 and S2 were normal.  
There was no clubbing, cyanosis or edema.  There were also no 
murmurs, gallops or rubs.  There was no hypertensive heart 
disease.  There were no arteriosclerotic complications of 
hypertension.  Chest x-rays were negative.

Following objective examination, the veteran was diagnosed 
with hypertension.  The examiner did not find such disability 
to be etiologically related to active service.  In so 
finding, the examiner cited the absence of elevated readings 
in service.  

Additional treatment records fail to indicate a diagnosis of 
hypertension, nor are further elevated blood pressure 
readings shown.  

Analysis

The veteran is seeking entitlement to service connection for 
hypertension.  At the outset, the Board has considered 
whether presumptive service connection for chronic diseases 
is warranted in the instant case.  Under 38 C.F.R. 
§ 3.309(a), cardiovascular-renal disease, including 
hypertension, is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest or aggravated to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish a clinical diagnosis of hypertension within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  As the 
evidence of record indicates some high blood pressure 
problems prior to service, the Board must initially determine 
whether the presumption of soundness remains in operation 
here.  In this vein, it is noted that the veteran's 
enlistment examination contained normal blood pressure 
findings, activating the presumption of soundness.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Moreover, aside from 
a 1988 service record that references a "questionable 
history of hypertension in the past," there is no showing of 
treatment for hypertension prior to service.  Thus, there is 
an absence of clear and unmistakable evidence such as to 
rebut the presumption.  

Having established that the veteran was in sound condition 
upon entry to service, her claim may now be evaluated for 
direct service connection.  As previously stated, a 
successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  

Here, an August 2002 VA examination contains an assessment of 
hypertension.  Thus, a current diagnosis is demonstrated and 
the first element of a service connection claim has been 
satisfied.  However, as will be explained below, the 
remaining elements of a service connection claim have not 
been met.  

The veteran's service medical records contain a few isolated 
findings of elevated blood pressure.  For example, her 
systolic blood pressure was 140 in an August 1988 treatment 
report.  Her diastolic pressure was 90 or higher in November 
1985 and August 1988.  However, the overwhelming majority of 
the blood pressure readings in service were within normal 
limits.  Furthermore, the veteran's March 1989 separation 
examination was normal, with a blood pressure reading of 
118/62 seated.  No complaints were raised in the accompanying 
report of medical history.  
Moreover, following separation from service, there was no 
showing of elevated blood pressure until October 1996, about 
6 years later.  

Based on the foregoing, then, the evidence fails to 
demonstrate that a chronic disability of high blood pressure 
was demonstrated during active duty.  Further, the claims 
folder contains an August 2002 VA examiner's opinion finding 
that no etiological relationship exists between the current 
disability and active duty.  The VA examiner based his 
conclusion on the absence of (consistently) elevated blood 
pressure readings in service.  

In conclusion, the evidence fails to establish that 
hypertension was incurred during active duty.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Service connection- sinusitis
 
Factual background

The veteran's enlistment examination in April 1985 revealed 
normal sinuses.  She denied sinusitis in a report of medical 
history completed at that time. 

In October 1985, an in-service treatment report notes cold 
symptoms times two days.  The impression was upper 
respiratory infection.  A subsequent November 1985 treatment 
record demonstrated complaints of coughing, with much yellow-
green sputum.  The veteran also felt feverish.  At that time, 
mild acute bronchitis was diagnosed.  

The service medical records next show treatment for another 
upper respiratory infection in February 1987.  The veteran 
had been congested with a cough for 3 weeks.  She had also 
felt fatigued during that time.  

Yet another upper respiratory infection was diagnosed in 
January 1988.  The veteran's symptoms included congestion, 
post-nasal drip, chest tightness, sinus pressure and night 
chills.  

A May 1988 record shows further cold symptoms and complaints.  
Such complaints are again seen in October 1988, at which time 
the diagnosis was upper respiratory infection versus 
allergies.  

The service medical records next reveal sinus complaints in 
February 1989.   Sinusitis was the diagnosis.  

The March 1989 separation examination was normal and the 
veteran denied any problems with sinusitis in the 
accompanying report of medical history. 

Following active duty, private treatment records dated in 
1996 and 1997 reveal sinus complaints.  Allergic rhinitis, 
sinusitis, pharyngitis, bronchiolitis and upper respiratory 
infections were diagnosed.  

In November 1997, the veteran enlisted in the Naval Reserves.  
Her enlistment examination was normal.  The veteran denied 
sinusitis in a report of medical history completed at that 
time.  

A November 1998 treatment report from the Wichita Clinic 
revealed further complaints of sinus pressure.  An impression 
of allergic rhinitis was indicated.

A report of medical history dated in May 2000, completed in 
association with the veteran's Naval Reserve service, showed 
no sinus complaints.

A March 2001 VA outpatient treatment report notes that the 
veteran had a sinus infection.  

At a VA examination in August 2001, the veteran described 
episodes of sinusitis.  She stated that she had taken 
antibiotics at various times for the condition.  The 
objective examination did not contain any information as to a 
sinus disability, nor were any diagnoses rendered at that 
time.

A November 2001 VA outpatient record notes symptoms of stuffy 
nose, sinus pressure, and a productive cough, times one week.  
Her maxillary sinuses were tenderness on palpation.  The 
assessment was upper respiratory infection.  

Additional VA treatment for sinus complaints is seen in 
January 2002 and again in June 2002.  At that time, the 
veteran had swollen turbinates.  The assessment was 
environmental allergies and probable sinusitis.  

In August 2002 the veteran was again examined by VA.  She had 
complaints of sinusitis in the maxillary region.  She also 
had interference breathing through her nose.  She also 
reported brown drainage during infection of her sinuses.  

Objectively, there was no nasal obstruction.  There was 
subjective tenderness to palpation of the maxillary sinuses, 
but no evidence of purulent discharge or crusting.  The 
examiner commented that there was no evidence of chronic 
sinusitis.  

The veteran underwent another VA examination in June 2003.  
She complained of sinus pain and pressure through the years.  
She had such pain in service and even noted frequent sickness 
and swollen glands as a child.  The objective examination 
pertained to the ears and is not of relevance here.  The 
examination report did note the veteran's history of smoking 
since she was a teenager.  It was remarked that smoking was a 
major factor in chronic sinus inflammation.  

Analysis

The veteran is seeking entitlement to service connection for 
sinusitis.  As the evidence of record indicates some sinus 
problems prior to service, the Board must initially determine 
whether the presumption of soundness remains in operation 
here.  

It is noted that the veteran's enlistment examination in 
April 1985 contained normal sinus findings, invoking the 
presumption of soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  Moreover, while a June 2003 VA examination 
indicated frequent sickness and swollen glands as a child, 
there is no showing of treatment for sinusitis prior to 
service.  Thus, there is an absence of clear and unmistakable 
evidence such as to rebut the presumption.  

Having established that the veteran was in sound condition 
upon entry to service, her claim may now be evaluated for 
direct service connection.  As previously stated, a 
successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence fails to demonstrate a 
current diagnosis of a chronic sinus disability.  Instead, 
the evidence reveals sporadic colds and upper respiratory 
infections.  Regarding sinusitis specifically, multiple 
diagnoses are seen in the post-service medical records dated 
in 1996 and 1997.  The sinusitis appears to have resolved, 
however, as a November 1997 examination performed in 
conjunction with the veteran's enlistment in the Naval 
Reserves showed normal findings.  In fact, the veteran denied 
sinusitis in a report of medical history completed at that 
time.  The veteran continued to deny sinusitis in a May 2000 
report of medical history.  Moreover, while another episode 
of probable sinusitis is documented in June 2002, there was 
no evidence of chronic sinusitis upon subsequent VA 
examination in August 2002.

Based on the foregoing, a current demonstration of chronic 
sinusitis is found to be absent here.  Indeed, there was a 
five-year gap between the last sinusitis diagnosis in 1997 
and the most recent impression in June 2002.  In between, the 
veteran denied sinusitis problems on multiple occasions.  
Given these facts, the June 2002 diagnosis of probable 
sinusitis is not seen to represent a chronic disability but 
rather an acute or transitory condition.  This is bolstered 
by the subsequent August 2002 VA examination, which found no 
chronic sinusitis.  

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current 
demonstration of chronic sinusitis, the preponderance of the 
evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  Accordingly, the veteran's claim of service 
connection must fail.  The benefits sought on appeal are 
denied.  


ORDER

Service connection for major depressive disorder with panic 
attacks and generalized anxiety disorder is denied.

Service connection for hypertension is denied.

Service connection for sinusitis is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Following a review of the claims file, the Board finds that 
additional development is required with respect to the 
veteran's claim of entitlement to a higher initial rating for 
degenerative changes of the cervical spine with narrowing of 
the C5-6 disk space and with both anterior and posterior 
spurring and reversal of the cervical lordosis, as will be 
explained below.

Historically, the RO denied service connection for a cervical 
spine disability in a January 2002 rating decision.  A notice 
of disagreement was submitted later that month.  Then, in 
October 2002, the RO granted service connection and assigned 
a 30 percent evaluation.  The veteran made no immediate 
response.  As a result, an October 2002 statement of the case 
concerning the major depression, hypertension and sinusitis 
claims noted that the cervical spine issue was withdrawn 
since service connection had been awarded.  Then in December 
2002, the veteran submitted a substantive appeal on the major 
depression, hypertension and sinusitis issues.  That 
correspondence also served as a notice of disagreement with 
the 30 percent evaluation assigned for the cervical spine.  
While the RO did readjudicate the cervical spine claim in an 
August 2003 rating action, no statement of the case was ever 
issued as to that issue.  Pursuant to 38 C.F.R. § 19.26 
(2004), issuance of a statement of the case is required. 

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, this case is REMANDED to the RO for the 
following actions:

Issue a SOC, on the veteran's notice of 
disagreement with the October 2002 rating 
decision which granted service connection 
for the cervical spine disability, and 
awarded a 30 percent initial evaluation, 
effective from March 13, 2001.  The 
veteran and her representative should be 
clearly advised of the need to file a 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


